Atkinson, J.
1. Ail appeal from a judgment of a justice’s court suspends but does not vacate the judgment. The judgment remains operative with all of its incidents, save in so far as it is incapable of enforcement pending the appeal. Civil Code (1910)., § 5015; Watkins v. Angier, 99 Ga. 519 (27 S. E. 718). Accordingly a creditor having a justice’s court judgment from which an appeal has been taken, and who is other - .wise entitled to injunctive relief, does not come within the provisions of the Civil Code, § 5495, which inhibits creditors without lien, as a general rule, from enjoining their debtors from disposing of property.
*733No. 4690.
February 11, 1926.
John I, Kelley, for plaintiff in error. W. L. Nix, contra.
2. In the light of the admissions in the answer, the defendant did not invoke application of the principle that resort to equity can not be had where there is an adequate remedy at law.
3. On the facts of the case the judge did not err in granting the temporary injunction. Judgment affirmed.

All the Justices oonowr.